Citation Nr: 1535707	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Honolulu, Hawaii Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in December 2011 and April 2013, when it was remanded for development.   


REMAND

Regrettably, the Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

In an April 2013 remand, the Board requested that the claims file be forwarded to a VA neurosurgeon for an addendum opinion concerning service connection for the Veteran's low back disability, and that a new examination should be conducted if deemed necessary.  Upon review of the claims files, it appears that the Veteran was scheduled for a new VA examination to determine the etiology of the low back disability.  In conjunction with that examination, VA scheduled the Veteran for a magnetic resonance imaging scan (MRI).  The medical evidence of record shows that on October 25, 2013, an out-patient open MRI was requested, as the Veteran had indicated that he was extremely claustrophobic and had anxiety, and thus could not submit to testing in a normal enclosed MRI.  However, following the referral notation there is no evidence that the MRI was actually obtained.  Instead, there is only a note dated October 28, 2013, that the new examination was cancelled as the Veteran refused the examination location.  In subsequent statements the Veteran has repeatedly indicated that he did not cancel the examination or refuse the testing location, but was instead attempting to clarify that due to his claustrophobia and anxiety he would be able to receive an open MRI.

As the opinion requested in the Board's April 2013 remand was not obtained, the Board has no option but to remand the claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on the appellant the right to compliance with the remand orders)  The Board notes that in the prior remand the Board requested that the opinion be provided by a VA neurosurgeon.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a neurosurgeon with sufficient expertise to determine the nature and etiology of the Veteran's low back disability.  The examiner must review the claims file and must note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability is etiologically related to active service.  All testing deemed necessary should be performed and the results recorded in the examination report.  If an MRI is deemed necessary, the proper procedures should be followed to provide the Veteran with an open MRI due to well-documented claustrophobia and anxiety.  The supporting rationale for all opinions expressed must be provided.  The examiner should specifically address the Veteran's history of lumbar spine surgeries, beginning in 1977, notations of which are documented throughout the medical evidence of record. 

2.  Then, readjudicate the issue on appeal.  If the decision remains unfavorable to the Veteran, issue a supplemental statement of the case which addresses all evidence associated with the record since the last statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

